Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 19-23 and 27 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 09/23/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09/23/2019 is withdrawn.  Claims 24-26, directed to a product manufactured by the method of claim 27 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Caplan on Wednesday, January 5, 2022.
The application has been amended as follows: 
Claim 18. (Canceled).

Claim 20, line 1, delete –13-- replace with “27”
Claim 21, line 1, delete –13-- replace with “27”
Claim 22, line 1, delete –13-- replace with “27”
Claim 23, line 1, delete –13-- replace with “27”
Claim 24, line 2, delete –13-- replace with “27”
Add new claim 27, “(New) A method of manufacturing a replacement venous valve for a host vein in a subject, the method comprising: obtaining a porcine aortic xenogeneic heart valve; and  excising a portion of the heart valve so as to include a leaflet selected to provide adequate obstruction of the host vein when a free edge of the selected leaflet is in an open position once the portion of the heart valve is attached to the host vein, wherein the portion of the aortic valve is maintained to include a noncoronary leaflet as the selected leaflet with natural margins of attachment and a natural sinus of the aortic valve along a wall portion of the aortic valve.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art Duran et al. discloses a method of manufacturing a replacement valve for a subject, the method comprising obtaining a xenogeneic heart valve (monocusp porcine aortic valve) and excising a portion of the heart valve so as to include a leaflet selected to provide adequate obstruction of the host vein when a free edge of the selected leaflet is in an open position once the portion of the heart valve is attached to the host vein. However, Duran et al. does not expressly disclose nor render obvious wherein the portion of the aortic valve is maintained to include a noncoronary leaflet as the selected leaflet with natural margins of attachment and a natural sinus of the aortic valve along a wall portion of the aortic valve.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774